Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.

Allowable Subject Matter
Claims 1-7 are allowed.
 
Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Shimoda (US 7,619,020) and Kozuka (JP 03-079631) for the following reasons:
The present claims are drawn to a polyacetal resin composition comprising 100 parts by mass polyacetal, 10-55 parts by mass glass fiber treated with a blocked polyfunctional isocyanate and an aminoalkoxysilane coupling agent, and 0.001-2.0 part by mass boric acid.
Shimoda discloses a polyacetal resin composition comprising 100 parts by weight polyacetal resin, 3-200 parts by weight glass-base inorganic filler such as glass fiber, and 0.001-3 parts by weight boric acid compounds.  Shimoda teaches that the glass fiber can be treated with a surface treatment such as a silane surface treatment in order to gain stability and mechanical characteristics, however, it fails to disclose also treating with a blocked isocyanate.
Kozuka discloses a fiber for use in polyoxymethylene (i.e., polyacetal) compositions that are treated with blocked isocyanate.  Kozuka teaches that the isocyanate and glass fibers are incorporated into the polyacetal composition in order to increase the strength of the polyoxymethylene product and that by treating the glass fiber a blocked isocyanate enhances the strength of uniform polyoxymethylene.  In Example 1, a glass fiber bundle is treated with blocked isocyanate and an aminosilane coupling agent.
It had been the examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize the blocked isocyanate and aminosilane of Kozuka on the glass fiber of Shimoda, however, applicant has provided secondary considerations that show criticality and unexpected results for a polyacetal composition comprising boric acid and the glass fiber surface treatment of aminoalkoxysilane and blocked polyfunctional isocyanate in providing a combination of improved properties of tensile strength, tensile elongation, bending strength, bending elastic modulus, Charpy impact strength, and tensile strength retention percentage after hot water treatment which is not fairly taught or suggested by Shimoda or Kozuka.  Specifically, the declaration filed on 12/18/2020 shows criticality for a surface treatment of both aminosilane and blocked polyisocyanate compared to a surface treatment of the same aminosilane alone, and the declaration filed on 7/15/2021 in combination with the data of the specification as originally filed establishes that the data is reasonably commensurate in scope with the scope of the claims—both for the blocked polyfunctional isocyanate and for the amount of surface-treated glass fiber of 10-55 parts by mass.  Also, the data of the specification as originally filed shows criticality for adding boric acid to a surface treated glass fiber like claimed regarding physical properties (compares Tables 1 and 2).
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn